DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jansen L. Blake on 07/29/2022.
	The application has been amended as follows:

1. (Currently Amended) A damping seal for use within an information handling system, the damping seal comprising:
a top surface to be placed in physical communication with a vibration source of the information handling system; and
a bottom surface to be placed in physical communication with a vibration sink of the information handling system, wherein the damping seal is in physical communication with sides of a stiffened chassis structure, and the vibration sink is in physical communication with the stiffened chassis structure, wherein the damping seal is configured to be compressed in between the vibration source and the vibration sink,
wherein the compression of the damping seal in between the vibration source and the vibration sink provides an airflow seal within the information handling system,
wherein the damping seal is molded from a semi-rigid material to provide vibration damping from the vibration source to a vibration sensitive component of the information handling system, and
wherein the damping seal is placed in physical communication with [[a]]the stiffened chassis structure to shift vibrations from the vibration source to higher vibration frequencies as compared to vibration frequencies from the vibration source, wherein the higher vibration frequencies have less impactful ranges as compared to the vibration frequencies from the vibration source.
8. (Currently Amended) An information handling system comprising:
a vibration source;
a vibration sink; and
a damping seal, the damping seal including:
a top surface to be placed in physical communication with the vibration source; and a bottom surface to be placed in physical communication with the vibration sink,
wherein the damping seal is in physical communication with sides of a stiffened chassis structure, and the vibration sink is in physical communication with the stiffened chassis structure, wherein the damping seal is configured to be compressed between the vibration source and the vibration sink,
wherein the compression of the damping seal provides an airflow seal within the information handling system,
wherein the damping seal is molded from a semi-rigid material to provide vibration damping from the vibration source to a vibration sensitive component of the information handling system, and
wherein the damping seal is placed in physical communication with a stiffened chassis structure to shift vibrations from the vibration source to higher vibration frequencies as compared to vibration frequencies from the vibration source, wherein the higher vibration frequencies have less impactful ranges as compared to the vibration frequencies from the vibration source.
17. (Currently Amended) An information handling system comprising:
a chassis structure;
a vibration source in physical communication with the chassis structure, wherein a first amount of vibration is passed from the vibration source to the chassis structure;
a vibration sink; and
a damping seal including:
a top surface to be placed in physical communication with the vibration source; and
a bottom surface to be placed in physical communication with the vibration sink, wherein the damping seal is in physical communication with sides of the
chassis structure, and the vibration sink is in physical communication with the stiffened chassis structure, wherein the damping seal is configured to be compressed in between the vibration source and the vibration sink,
wherein the compression of the damping seal provides an airflow seal within the information handling system,
wherein the damping seal is molded from a semi-rigid material to provide vibration damping from the vibration source to a vibration sensitive component of the information handling system, and
wherein the damping seal is placed in physical communication with the chassis structure to shift vibrations from the vibration source to higher vibration frequencies as compared to vibration frequencies from the vibration source, wherein the higher vibration frequencies have less impactful ranges as compared to the vibration frequencies from the vibration source.

Allowable Subject Matter
Claims 1-2, 4-9, 11-18 and 20 are allowed, and claims 3, 10 and 19 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for fan assembly with damping structure, does not disclose, teach or suggest, following subject matter in claims:  
a damping seal, the damping seal including:
a top surface to be placed in physical communication with the vibration source; and
a bottom surface to be placed in physical communication with the vibration sink,
wherein the damping seal is in physical communication with sides of a
stiffened chassis structure, and the vibration sink is in physical
communication with the stiffened chassis structure, wherein the damping seal is configured to be compressed between the vibration source and the vibration sink,
wherein the compression of the damping seal provides an airflow seal within the information handling system,
wherein the damping seal is molded from a semi-rigid material to provide vibration damping from the vibration source to a vibration sensitive component of the information handling system, and
wherein the damping seal is placed in physical communication with a stiffened chassis structure 

Prior arts, Lin, Schubert, Iyengar and Salemo disclose related structural elements for vibration damping arrangements and components but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835